DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
Claims 1-4 and 7-13 are pending.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claims 1 and 13 require “wheat gluten having a protein content of at least 60% by weight”  
While the present specification provides support to claim that the isolated wheat protein may comprises 60% protein by weight ([0019],[0022], the present specification does not disclose that the starting wheat gluten comprises at least 60% by weight protein.
Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. 
See rejection under 35 U.S.C. 112, First Paragraph set forth above.
Applicants submit “Maningat et al. does not disclose mixing water and wheat gluten having a protein content of at least 60% by weight to form a gluten slurry.”  
Applicants submit wheat flour and wheat gluten are different.  Applicants find “the processes of Maningat et al. make it clear that the final product of Maningat et al. is “wheat gluten that is produced by mixing wheat flour with water and separating the gluten from the mixture.”  Applicants submit “[t]he staring products of Maningat et al. are water and wheat flour, while the starting products of the pending claims are water and wheat gluten, while the staring products of the pending claims are water and wheat gluten.”
Indeed, Maningat et al. does not disclose mixing water and wheat gluten having a protein content of at least 60% by weight to form a gluten slurry.   See rejection under 35 U.S.C. 112, first paragraph set forth above.
Maningat et al. discloses mixing wheat flour and water to form a slurry.  Given wheat flour comprises wheat proteins, i.e., gluten proteins, the limitation requiring wheat gluten to be mixed with water to create a slurry is satisfied.   
Here, the process of Maningat et al. results in a wheat protein isolate (Abstract, claim 41).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759